 



Exhibit 10.32

TAX SHARING AGREEMENT

     THIS TAX SHARING AGREEMENT (the “Agreement”), dated as of May 10, 2004, is
entered into between Emmis Communications Corporation, an Indiana corporation
(“Parent”), and Emmis Operating Company, an Indiana corporation (“Subsidiary”).

     Parent is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that has elected to file consolidated federal
income tax returns, and Subsidiary is a member of such group.

     Parent and Subsidiary desire to set forth in this Agreement their agreement
as to certain matters relating to the inclusion of the Subsidiary Consolidated
Group (as defined below) in the Parent Consolidated Group (as defined below),
including the allocation of tax liabilities for years in which Subsidiary is so
included, and certain other matters relating to taxes.

     The parties agree as follows:

     1. DEFINITIONS.

     “Adjustment” shall have the meaning set forth in Section 8.

     “Agreement Year” shall mean any taxable year beginning on or after
February 29, 2004 during which the Subsidiary Consolidated Group is included in
the Parent Consolidated Group.

     “Balance Payment” shall have the meaning set forth in Section 4.

     “Code” shall have the meaning set forth above.

     “Estimated Tax Payments” shall have the meaning set forth in Section 4.

     “Final Determination” shall mean the final resolution of any tax matter,
including, but not limited to, a closing agreement with the IRS or the relevant
state, local or foreign taxing authority, a claim for refund which has been
allowed, a deficiency notice with respect to which the period for filing a
petition with the Tax Court or the relevant state, local or foreign tribunal has
expired, or a decision of competent jurisdiction that is not subject to appeal
or as to which the time for appeal has expired.

     “IRS” shall mean the Internal Revenue Service.

     “Parent” shall have the meaning set forth above.

 



--------------------------------------------------------------------------------



 



     “Parent Consolidated Group” shall mean the affiliated group of corporations
(including any predecessors and successors thereto) within the meaning of
Section 1504(a) of the Code electing to file consolidated federal income tax
returns and of which Parent is the common parent.

     “Parent Consolidated Return” shall have the meaning set forth in Section 2.

     “Post-Consolidation Year” shall have the meaning set forth in Section 6 of
this Agreement.

     “Pro-Forma Subsidiary Attribute” shall have the meaning set forth in
Section 5.

     “Pro Forma Subsidiary Return” shall have the meaning set forth in Section
3.

     “Records” shall have the meaning set forth in Section 8.

     “Regulations” shall mean the Treasury regulations promulgated under the
Code.

     “Total Periodic Payments” shall have the meaning set forth in Section 4.

     “Subsidiary” shall have the meaning set forth above.

     “Subsidiary Consolidated Group” shall mean the affiliated group of
corporations (including any predecessors and successors thereto) within the
meaning of Section 1504(a) of the Code, of which Subsidiary would be the common
parent if it were not included in the Parent Consolidated Group.

     “Subsidiary Return Items” shall have the meaning set forth in Section 8.

     “Subsidiary Tax Package” shall have the meaning set forth in Section 7.

     2. FILING OF CONSOLIDATED RETURNS AND PAYMENT OF CONSOLIDATED TAX
LIABILITY.

     For all taxable years in which Parent files consolidated federal income tax
returns (any such return of the Parent Consolidated Group for any taxable year,
a “Parent Consolidated Return”) and is entitled to include the Subsidiary
Consolidated Group in such returns, Parent shall include the Subsidiary
Consolidated Group in the consolidated federal income tax returns that it files
as the common parent corporation of the Parent Consolidated Group. Parent,
Subsidiary and the other members of the Parent Consolidated Group shall file any
and all consents, elections or other documents and take any other actions
necessary or appropriate to

2



--------------------------------------------------------------------------------



 



effect the filing of such federal income tax returns. For all taxable years in
which the Subsidiary Consolidated Group is included in the Parent Consolidated
Group, Parent shall pay the entire federal income tax liability of the Parent
Consolidated Group and shall indemnify and hold harmless Subsidiary and each
member of the Subsidiary Consolidated Group against any such liability;
provided, however, that Subsidiary shall make payments to Parent or receive
payments from Parent as provided in this Agreement for any Agreement Year.

     3. PRO FORMA SUBSIDIARY RETURN.

     For each Agreement Year, Parent shall prepare a pro forma federal income
tax return for the Subsidiary Consolidated Group (a “Pro Forma Subsidiary
Return”). Except as otherwise provided in this Agreement, the Pro Forma
Subsidiary Return for each Agreement Year shall be prepared as if Subsidiary
filed a consolidated federal income tax return on behalf of the Subsidiary
Consolidated Group for such taxable period. The Pro Forma Subsidiary Return
shall reflect any carryovers of net operating losses, net capital losses, excess
tax credits, or other tax attributes from prior Pro Forma Subsidiary Returns
(excluding those attributes that are carried back pursuant to Section 5) that
could have been utilized by the Subsidiary Consolidated Group if the Subsidiary
Consolidated Group had never been included in the Parent Consolidated Group and
all Pro Forma Subsidiary Returns had been filed as actual returns. The Pro Forma
Subsidiary Return shall be prepared in a manner that reflects all elections,
positions and methods used in the Parent Consolidated Return that must be
applied on a consolidated basis and otherwise shall be prepared in a manner
consistent with the Parent Consolidated Return. The provisions of the Code that
require consolidated computations, such as Sections 861, 1201-1212 and 1231,
shall be applied separately to the Subsidiary Consolidated Group as if the
Subsidiary Consolidated Group and the Parent Consolidated Group (excluding the
members of the Subsidiary Consolidated Group) were separate affiliated groups,
except that the Pro Forma Subsidiary Return prepared for the last taxable year,
or portion thereof, during which the Subsidiary Consolidated Group is included
in the Parent Consolidated Return shall also include any gains or losses of the
members of the Subsidiary Consolidated Group on transactions within the
Subsidiary Consolidated Group that must be taken into account pursuant to
Section 1.1502-13 of the Regulations and reflected on the Parent Consolidated
Return when the Subsidiary Consolidated Group ceases to be included in the
Parent Consolidated Return. For each Agreement Year, Section 1.1502-13 of the
Regulations shall be applied as if the Subsidiary Consolidated Group were not a
member of the Parent Consolidated Group. For purposes of the Agreement, all
determinations made as if the Subsidiary Consolidated Group had never been
included in the Parent Consolidated Group and as if all Pro Forma Subsidiary
Returns were actual returns shall reflect any actual short taxable years
resulting from the Subsidiary Consolidated Group joining or leaving the Parent
Consolidated Group.

3



--------------------------------------------------------------------------------



 



     4. TAX PAYMENTS.

     (a) Estimated Income Tax Payments. For each Agreement Year, Subsidiary
shall make periodic payments (“Estimated Income Tax Payments”) to Parent in such
amounts as shall be equal to the estimated tax payments that would be payable by
the Subsidiary Consolidated Group if it were not included in the Parent
Consolidated Group, no later than the dates on which such estimated tax payments
would be due from the Subsidiary Consolidated Group if it were not included in
the Parent Consolidated Group.

     (b) Balance Payment. For each Agreement Year, Subsidiary shall pay to
Parent an amount equal to the tax payment that would be payable by the
Subsidiary Consolidated Group if it were not included in the Parent Consolidated
Group, no later than March 15 of the following year (the “Balance Payment”).

     (c) Payments based on Pro Forma Subsidiary Return. For each Agreement Year,
Subsidiary shall pay to Parent, no later than the date on which a Parent
Consolidated Return is filed for such Agreement Year, an amount equal to the sum
of (i) the federal income tax liability shown on the corresponding Pro Forma
Subsidiary Return prepared for such Agreement Year and (ii) the additions to
tax, if any, under Section 6655 of the Code that would have been imposed on the
Subsidiary Consolidated Group (treating the amount due to Parent under (i) above
as its federal income tax liability and treating any Estimated Tax Payments to
Parent pursuant to clause (a) as estimated payments under Section 6655 of the
Code) and which result from the inaccuracy of any information provided by
Subsidiary to Parent pursuant to Section 7 hereof or from the failure of
Subsidiary to provide any requested information, reduced by (iii) the sum for
such Agreement Year of the amount of the Estimated Tax Payments and the Balance
Payment (collectively, the “Total Periodic Payments”), plus (iv) any interest
and additions to tax (other than under Section 6655 of the Code) that would be
due under the Code if the Total Periodic Payments were actual payments of tax.
If the Total Periodic Payments to Parent for any Agreement Year exceed the
amount of Subsidiary’s liability for such Agreement Year under the preceding
sentence, Parent shall pay to Subsidiary an amount equal to such excess within
10 days after filing the Parent Consolidated Return for such Agreement Year. For
purposes of this Agreement, the term “federal income tax liability” includes the
tax imposed by Sections 11, 55 and 59A of the Code, or any successor provisions
to such Sections. Parent shall notify Subsidiary of any amounts due from
Subsidiary to Parent pursuant to this Section 4 at least 5 business days prior
to the date such payments are due, and such payments shall not be considered due
until the later of the due date described above or the fifth day after Parent
gives such notice.

4



--------------------------------------------------------------------------------



 



     5. LOSSES; REFUNDS.

     If a Pro Forma Subsidiary Return for any Agreement Year reflects a net
operating loss, net capital loss, excess tax credit or other tax attribute (a
“Pro Forma Subsidiary Attribute”),which attribute is actually utilized in a
Parent Consolidated Return (including any amendments thereto), then, within 30
days after the later of (i) the due date for the relevant Parent Consolidated
Return for such Agreement Year (taking into account any extensions) or (ii) the
date such Pro Forma Subsidiary Attribute is actually realized in cash (whether
directly or by offset), Parent shall pay to Subsidiary an amount equal to the
lesser of (x) the refund that the Subsidiary Consolidated Group would have
received as a result of the carryback of such Pro Forma Subsidiary Attribute to
a Pro Forma Subsidiary Return for any prior Agreement Year or Years, assuming
that all Pro Forma Subsidiary Returns had been filed as actual returns and that
the Subsidiary Consolidated Group had filed returns as a separate affiliated
group for all prior taxable years or (y) the tax savings or tax benefit actually
realized by Parent with respect to the use of such Pro Forma Subsidiary
Attribute in a Parent Consolidated Return. For purposes of Section 3, the
portion of any such attribute that is treated as carried back pursuant to this
Section 5 shall be appropriately adjusted to reflect the extent to which payment
under this Section 5 is limited by clause (y) of the preceding sentence. All
calculations of deemed refunds pursuant to this Section 5 shall include interest
computed as if the Subsidiary Consolidated Group had filed a claim for refund or
an application for a tentative carryback adjustment pursuant to Section 6411(a)
of the Code on the date on which the relevant Parent Consolidated Return is
filed.

     6. PAYMENTS FOR TAXABLE YEARS IN THE EVENT OF DECONSOLIDATION.

     (a) Payments By Subsidiary To Parent. If for any taxable year after the
Subsidiary Consolidated Group ceases to be included in the Parent Consolidated
Group (a “Post-Consolidation Year”), (i) the federal income tax liability of the
Subsidiary Consolidated Group is less than the federal income tax liability that
would have been imposed with respect to the same period if the Subsidiary
Consolidated Group had not been included in the Parent Consolidated Group for
any Agreement Year and all Pro Forma Subsidiary Returns had been actual returns
for such years, or (ii) the federal income tax liability of the Parent
Consolidated Group is greater than the federal income tax liability that would
have been imposed with respect to the same period if the Subsidiary Consolidated
Group had not been included in the Parent Consolidated Group for any Agreement
Year and all Pro Forma Subsidiary Returns had been actual returns for such
years, then, to the extent that Subsidiary has not already made a payment to
Parent for utilization of the tax attributes that gave rise to the decrease or
increase described in (i) or (ii), Subsidiary shall pay to Parent an amount
equal to such decrease or increase within 10 days of the filing of Subsidiary
Post-Consolidation Year return. In the event that there is both a decrease and
an increase described in (i) and (ii), respectively, of the previous sentence
for any

5



--------------------------------------------------------------------------------



 



Post-Consolidation Year, then Subsidiary shall make a payment to Parent in an
amount equal to the sum of such decrease and increase, unless such decrease and
increase (or any portion thereof) result from utilization of the same tax
attribute(s), in which case the amount of the payment will be reduced
accordingly.

     (b) Payments By Parent To Subsidiary. If for any Post-Consolidation Year
(i) the federal income tax liability of the Subsidiary Consolidated Group is
greater than the federal income tax liability that would have been imposed with
respect to the same period if the Subsidiary Consolidated Group had not been
included in the Parent Consolidated Group for any Agreement Year and all Pro
Forma Subsidiary Returns had been actual returns for such years, or (ii) the
federal income tax liability of the Parent Consolidated Group is less than the
federal income tax liability that would have been imposed with respect to the
same period if the Subsidiary Consolidated Group had not been included in the
Parent Consolidated Group for any Agreement Year and all Pro Forma Subsidiary
Returns had been actual returns for such years, then, to the extent that Parent
has not already made a payment to Subsidiary for utilization of the tax
attributes that gave rise to the increase or decrease described in (i) or (ii),
Parent shall pay to Subsidiary an amount equal to such increase or decrease
within 10 days of notification by Subsidiary to Parent of the filing of
Subsidiary Post-Consolidation Year return. In the event that there is both an
increase and a decrease described in (i) and (ii), respectively, of the previous
sentence for any Post-Consolidation Year, then Parent shall make a payment to
Subsidiary in an amount equal to the sum of such increase and decrease, unless
such increase and decrease (or any portion thereof) result from utilization of
the same tax attribute(s), in which case the amount of the payment will be
reduced accordingly.

     (c) Documentation. Prior to the payment of any amounts due pursuant to this
Section 6, the parties shall exchange such information and documentation as is
reasonably satisfactory to each of them in order to substantiate the amounts due
pursuant to this Section 6. Any disputes as to such amounts and documentation
that cannot be resolved prior to the date on which a payment is due shall be
referred to an independent accounting firm whose fees shall paid one-half by
Subsidiary and one-half by Parent.

          (d) Post-Consolidation Year Carrybacks.

     (i) If a Subsidiary Consolidated Group federal income tax return for any
Post-Consolidation Year reflects a net operating loss, net capital loss, excess
tax credits, or any other tax attribute, whether or not Subsidiary waives the
right to carryback any such attribute to a Parent Consolidated Return, no
payment with respect to such carrybacks shall be due from Parent.

     (ii) If a Parent Consolidated Return for any Post-Consolidation Year
reflects a net operating loss, net capital loss, excess tax credits, or any
other

6



--------------------------------------------------------------------------------



 



tax attribute, such attribute may be carried back to Parent Consolidated Return
for an Agreement Year, and Parent shall be entitled to retain (without any
obligation to reimburse Subsidiary) the full amount of any refund received in
connection therewith. In the event that Subsidiary (or any other member of the
Subsidiary Consolidated Group) receives any refund with respect to an Agreement
Year issued in connection with a carryback of a Parent Consolidated Group tax
attribute from a Post-Consolidation Year to a Parent Consolidated Return for an
Agreement Year, Subsidiary shall promptly pay the full amount of such refund to
Parent.

     (e) No Duplication of Payment. Notwithstanding anything to the contrary
herein, neither Section 5(a) nor Section 5(b) shall require Subsidiary or
Parent, as the case may be, to make any payment pursuant to such section to the
extent that the payment is attributable to a tax attribute for which payment has
previously been made pursuant to Section 4.

     7. PREPARATION OF TAX PACKAGE AND OTHER FINANCIAL REPORTING INFORMATION.

     Subsidiary shall provide to Parent, in a format determined by Parent, all
information requested by Parent as reasonably necessary to prepare the Parent
Consolidated Return and the Pro Forma Subsidiary Return (the “Subsidiary Tax
Package”). The Subsidiary Tax Package with respect to any taxable year shall be
provided to Parent on a basis consistent with practices of the Parent
Consolidated Group. Subsidiary shall also provide to Parent information required
to determine the Total Periodic Payments, current federal taxable income,
current and deferred tax liabilities, tax reserve items and any additional
current or prior information required by Parent on a timely basis consistent
with practices of the Parent Consolidated Group.

     8. RETURNS, AUDITS, REFUNDS, AMENDED RETURNS, LITIGATION, ADJUSTMENTS AND
RULINGS.

     (a) Returns. Parent shall have exclusive and sole responsibility for the
preparation and filing of the Parent Consolidated Returns (including requests
for extensions) and any other returns, amended returns and other documents or
statements required to be filed with the IRS in connection with the
determination of the federal income tax liability of the Parent Consolidated
Group.

     (b) Audits; Refund Claims. Parent will have exclusive and sole
responsibility and control with respect to the conduct of IRS examinations of
the returns filed by the Parent Consolidated Group and any refund claims with
respect to such returns, including without limitation the right to select
counsel, the right to determine the court or other body in

7



--------------------------------------------------------------------------------



 



which any contest shall be brought, the right to determine whether to contest a
proposed deficiency or to pay a tax and sue for a refund and the right to
determine whether and how to appeal any adverse determination . Subsidiary shall
assist and cooperate with Parent during the course of any such proceeding.
Parent shall give Subsidiary notice of and consult with Subsidiary with respect
to any issues relating to items of income, gain, loss, deduction or credit of
Subsidiary (any such items, “Subsidiary Return Items”). Parent shall not settle
or otherwise compromise any Subsidiary Return Item that would result in
additional liability for Subsidiary under this Agreement without the written
consent of Subsidiary, which consent shall not be unreasonably withheld. If
Subsidiary does not respond to Parent’s request for consent within 30 days,
Subsidiary shall be deemed to have consented.

     (c) Litigation. If the federal income tax liability of the Parent
Consolidated Group becomes the subject of litigation in any court, the conduct
of the litigation shall be controlled exclusively by Parent. Subsidiary shall
assist and cooperate with Parent during the course of litigation, and Parent
shall consult with Subsidiary regarding any issues relating to Subsidiary Return
Items.

     (d) Expenses. Subsidiary shall reimburse Parent for all reasonable
out-of-pocket expenses (including, without limitation, legal, consulting and
accounting fees) in the course of proceedings described in paragraphs (b) and
(c) of this Section 8, to the extent such expenses are reasonably attributable
to Subsidiary Return Items for any Agreement Year.

     (e) Recalculation Of Payments To Reflect Adjustments. To the extent that
there is a Final Determination with respect to a Parent Consolidated Return that
results in a change in an item relating to such return (an “Adjustment”) that
affects the treatment of a Subsidiary Return Item for an Agreement Year, a
corresponding adjustment shall be made to the corresponding Pro Forma Subsidiary
Return. All calculations of payments made pursuant to Sections 4, 5 and 6 of
this Agreement shall be recomputed to reflect the effect of any Adjustments on
the relevant Pro Forma Subsidiary Return. Within 5 days after any such
Adjustment, Subsidiary or Parent, as appropriate, shall make a payment to the
other party reflecting such Adjustment, plus interest pursuant to Section 9 of
the Agreement, calculated as if payments by and to Subsidiary pursuant to
Sections 4, 5 and 6 of this Agreement and this Section 8 were payments and
refunds of federal income taxes. Subsidiary shall further pay to Parent the
amount of any penalties or additions to tax incurred by the Parent Consolidated
Group as a result of an adjustment to any Subsidiary Return Item for an
Agreement Year.

     (f) Rulings. Subsidiary shall assist and cooperate with Parent and take all
actions requested by Parent in connection with any ruling requests submitted by
Parent to the IRS.

8



--------------------------------------------------------------------------------



 



     (g) Applicability With Respect To All Consolidated Returns. The provisions
of Sections 8(a), (b) and (c) above shall apply to Parent Consolidated Returns
and Subsidiary Return Items for all taxable years in which Subsidiary is
includable in the Parent Consolidated Group.

     (h) Document Retention, Access To Records and Use Of Personnel. Until the
expiration of the relevant statute of limitations (including extensions),
Subsidiary shall (i) retain records, documents, accounting data, computer data
and other information (collectively, the “Records”) necessary for the
preparation, filing, review, audit or defense of all tax returns relevant to an
obligation, right or liability of either party under the Agreement; and (ii)
give Parent reasonable access to such Records and to its personnel (insuring
their cooperation) and premises to the extent relevant to an obligation, right
or liability of either party under the Agreement. Prior to disposing of any such
Records, Subsidiary shall notify Parent in writing of such intention and afford
Parent the opportunity to take possession or make copies of such Records at its
discretion.

     9. INTEREST.

     Interest required to be paid by or to Subsidiary pursuant to the Agreement
shall, unless otherwise specified, be computed at the rate and in the manner
provided in the Code for interest on underpayments and overpayments,
respectively, of federal income tax for the relevant period. Any payments
required pursuant to the Agreement which are not made within the time period
specified in the Agreement shall bear interest at a rate equal to the rate
provided in the Code for interest on underpayments of tax.

     10. FOREIGN, STATE AND LOCAL INCOME TAXES.

     (a) In the case of foreign, state or local taxes based on or measured by
the net income of the Parent Consolidated Group, or any members of the Parent
Consolidated Group (other than solely with respect to the Subsidiary
Consolidated Group or solely with respect to members of the Parent Consolidated
Group other than members of the Subsidiary Consolidated Group) on a combined,
consolidated or unitary basis, the provisions of this Agreement shall apply with
equal force to such foreign, state or local tax for each Agreement Year, whether
or not the Subsidiary Consolidated Group is included in the Parent Consolidated
Group for federal income tax purposes; provided, however, that interest pursuant
to the first sentence of Section 9 of this Agreement shall be computed at the
rate and in the manner provided under such foreign, state or local law for
interest on underpayments and overpayments of such tax for the relevant period,
and references to provisions of the Code throughout the Agreement shall be
deemed to be references to analogous provisions of foreign, state and local law.

9



--------------------------------------------------------------------------------



 



     (b) For any taxable year, Parent shall have the sole and exclusive control
of (a) the determination of whether a combined, consolidated or unitary tax
return should be filed for any foreign, state or local tax purpose and (b) all
foreign, state or local income tax audits and litigation with respect to the
Subsidiary Consolidated Group to the same extent as provided in this Agreement
for federal income tax matters (including the right in its sole discretion to
have Subsidiary pay any disputed taxes and sue for a refund in the forum of
Parent’s choice). Subsidiary shall reimburse Parent for all reasonable
out-of-pocket expenses (including, without limitation, legal, consulting and
accounting fees) in the course of proceedings described in the preceding
sentence, to the extent such expenses are reasonably attributable to the
Subsidiary Consolidated Group.

     (c) Subsidiary shall be responsible for filing tax returns relating to
payroll, sales and use, property, withholding, capital stock, net worth and
similar taxes attributable to members of the Subsidiary Consolidated Group and
shall be responsible for the payment of such taxes.

     (d) For all taxable years that Subsidiary is a member of the Parent
Consolidated Group, Subsidiary shall have the sole and exclusive responsibility
for all taxes based on or measured by net income that are determined solely by
the income of the Subsidiary Consolidated Group (or any combination of the
members thereof, including the predecessors and successors of such members) on a
combined, consolidated, unitary or separate company basis.

     (e) Parent will provide notice of and consult with Subsidiary with respect
to any issue relating to such audits and litigation, and Subsidiary will provide
to Parent any information necessary to conduct such audits and litigation.
Parent shall not settle or otherwise compromise any audits or litigation that
would result in additional liability for Subsidiary under this Section 10
without the written consent of Subsidiary, which consent shall not be
unreasonably withheld. If Subsidiary does not respond to Parent’s request for
consent within 30 days, Subsidiary shall be deemed to have consented.

     11. SUCCESSORS AND ACCESS TO INFORMATION.

     The Agreement shall be binding upon and inure to the benefit of any
successor to any of the parties, by merger, acquisition of assets or otherwise,
to the same extent as if the successor had been an original party to the
Agreement, and in such event, all references in this Agreement to a party shall
refer instead to the successor of such party. If for any taxable year Subsidiary
is no longer included in the Parent Consolidated Group, Parent and Subsidiary
agree to provide to the other party any information reasonably required to
complete tax returns for taxable periods beginning after Subsidiary is no longer
included in a Parent Consolidated Return,

10



--------------------------------------------------------------------------------



 



and each of Parent and Subsidiary will cooperate with respect to any audits or
litigation relating to any Parent Consolidated Return.

     12. CONFIDENTIALITY.

     Each of Parent and Subsidiary agrees that any information furnished
pursuant to the Agreement is confidential and, except as and to the extent
required by law or otherwise during the course of an audit or litigation or
other administrative or legal proceeding, shall not be disclosed to other
persons. In addition, each of Parent and Subsidiary shall cause its employees,
agents and advisors to comply with the terms of this Section 12.

     13. GOVERNING LAW.

     The Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana applicable to contracts entered into and to be
fully performed within the State of Indiana.

     14. HEADINGS.

     The headings in the Agreement are for convenience only and shall not be
deemed for any purpose to constitute a part or to affect the interpretation of
the Agreement.

     15. SECTION REFERENCES.

     References to Sections shall, unless otherwise specified, be references to
Sections of this Agreement.

     16. COUNTERPARTS.

     The Agreement may be executed simultaneously in two or more counterparts,
each of which will be deemed an original, and it shall not be necessary in
making proof of the Agreement to produce or account for more than one
counterpart.

     17. SEVERABILITY.

     If any provision of the Agreement is held to be unenforceable for any
reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the maximum extent practicable. In any
event, all other provisions of the Agreement shall be deemed valid, binding, and
enforceable to their full extent.

11



--------------------------------------------------------------------------------



 



     18. TERMINATION.

     The Agreement shall remain in force and be binding so long as the
applicable period of assessments (including extensions) remains unexpired for
any taxes contemplated by the Agreement; provided, however, that neither Parent
nor Subsidiary shall have any liability to the other party with respect to tax
liabilities for any taxable year in which Subsidiary is not included in the
Parent Consolidated Return for such year, except as provided in Sections 5 and
10.

     19. SUCCESSOR PROVISIONS.

     Any reference herein to any provisions of the Code or Treasury Regulations
shall be deemed to include any amendments or successor provisions thereto, as
appropriate.

     20. COMPLIANCE BY SUBSIDIARIES.

     Parent and Subsidiary each agrees to cause all members of the Parent
Consolidated Group and the Subsidiary Consolidated Group (including predecessors
and successors to such members) to comply with the terms of this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed by its duly authorized officer on this May 10, 2004.

            EMMIS COMMUNICATIONS CORPORATION
      By:     /s/ J. Scott Enright           Name:     J. Scott Enright       
  Title:     Vice President, Secretary and
  Associate General Counsel     

            EMMIS OPERATING COMPANY
      By:     /s/ J. Scott Enright           Name:     J. Scott Enright       
  Title:     Vice President, Secretary and
  Associate General Counsel     

13